IN THE SUPREME COURT OF THE STATE OF NEVADA


                EDUCATION FREEDOM PAC,                                   No. 84735
                Appellant,
                vs.
                BEVERLY ROGERS, AN INDIVIDUAL;                             FilL   0.=1
                RORY REID, AN INDIVIDUAL; AND
                BARBARA K. CEGAVSKE, IN HER
                OFFICIAL CAPACITY AS NEVADA
                SECRETARY OF STATE,
                Res ondents.

                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order enjoining an
                initiative petition's circulation and placement on the ballot. First Judicial
                District Court, Carson City; Charles M. McGee, Senior Judge.
                            Appellant Education Freedom PAC (EFP) seeks to place an
                initiative on the ballot that would establish education freedom accounts for
                parents to use on their child's education if their child is educated outside of
                the public school system. The initiative does not include a funding provision
                and instead provides that the additions proposed to NRS Chapter 394 would
                not become effective unless the Legislature funds them.          Respondents

                Beverly Rogers and Rory Reid (collectively referred to as Rogers) filed a
                complaint for declaratory and injunctive relief challenging the initiative
                petition. The district court granted the requested relief, invalidating the
                initiative petition and enjoining EFP from circulating it for signatures and
                enjoining the Secretary of State from placing it on the ballot on the basis
                that the initiative created an unfunded mandate in violation of Article 19,
                Section 6 of the Nevada Constitution.
                            Article 19, Section 6 of the Nevada Constitution "does not
                permit the proposal of any statute or statutory amendment which makes an
SUPREME COURT
           OF
       NEVADA


(0)   I 947A
                                                                               Z-zY121
                    appropriation or otherwise requires the expenditure of money, unless such
                    statute or amendment also imposes a sufficient tax, not prohibited by the
                    Constitution, or otherwise constitutionally provides for raising the
                    necessary revenue." See also Nev. Const. art. 19, § 2(1) (stating that the
                    people's power to legislate by initiative petition is "subject to the limitations
                    of Section 6 of this Article"). In applying Article 19, Section 6, we have
                    recognized that an initiative that "make[s] an appropriation or requires an
                    expenditure of money" is void if it does not also provide for the necessary
                    revenue to fund the appropriation or expenditure. Rogers v. Heller, 117
                    Nev. 169, 173, 18 P.3d 1034, 1036 (2001). If, like here, the district court
                    resolves the challenge to an initiative petition in the absence of any factual
                    dispute, our review is de novo. Helton v. Neu. Voters First PAC, 138 Nev.,
                    Adv. Op. 45, 512 P.3d 309 (2022).
                                We recently affirmed a district court order invalidating an
                    initiative petition proposed by EFP that also proposed an education-
                    freedom-account program without a funding provision, but that petition
                    sought to do so through an amendment to the Nevada Constitution.
                    Education Freedom PAC v. Reid (Education Freedorn I), 138 Nev., Adv. Op.
                    47, 512 P.3d 296 (2022). We explained in that opinion that one cannot
                    escape the funding requirement in Article 19, Section 6 by leaving it up to
                    the Legislature to determine how to fund the expenditures required by
                    changes proposed in an initiative petition. Id.
                                With the initiative petition at issue here, EFP proposes a
                    statutory scheme that requires the expenditure of money but leaves to the
                    Legislature whether and how to fund that expenditure. The petition creates
                    a program for education freedom accounts that will require appropriations
                    and expenditures for the program to exist. Yet, the petition does not include


SUPREME COURT
       OF
    NEVADA                                                 2
(0) I947A catega,
                any funding provisions. The initiative process does not permit petition
                proponents to propose statutes that may never take effect because they rely
                on the Legislature to enact legislation effectuating them. Thus, we conclude
                the district court properly determined that the initiative petition was void
                for failing to comply with Article 19, Section 6 of the Nevada Constitution.1
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                        Parraguirre


                                           J.                                          J.
                Hardesty                                   Stiglich


                 ‘t,“
                Cadish
                                          , J.
                                                           Silver
                                                                      •




                                                              tA                       J.
                Pickering                                  Herndon




                cc:   Chief Judge, The First Judicial District Court
                      Hon. Charles M. McGee, Senior Judge
                      Hutchison & Steffen, LLC/Reno
                      Attorney General/Carson City
                      Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
                      First District Court Clerk



                     lIn light of our conclusion here, we need not reach the other two issues
                addressed in the district court's order.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A